22 F.3d 1184
306 U.S.App.D.C. 102
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Anthony C. BRANDON.
No. 93-3028.
United States Court of Appeals, District of Columbia Circuit.
March 28, 1994.

Before:  MIKVA, Chief Judge, SILBERMAN and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.  The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.Rule 36(b).


2
Appellant asks this court to remand his case for resentencing based on the district court's mistaken belief that appellant's lack of youthful guidance was an unlawful basis upon which to depart downward from the otherwise applicable sentencing guidelines range.  Since the district court's sentencing determination, this court held in United States v. Frank Dave Clark, No 92-3189 (D.C.Cir. Nov. 12, 1993) that, for offenses committed prior to November 1, 1992, youthful lack of guidance is a lawful basis upon which to depart downward.  Because it is unclear whether the district court's sentencing decision reflects the court's exercise of judicial discretion or the court's belief that it lacked authority to depart downward based on appellant's lack of youthful guidance, we remand this case for resentencing by the district court.


3
ORDERED AND ADJUDGED that the sentence from which this appeal has been taken be vacated.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).